NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2671
                                       __________

                               RONNIE COLEMAN, JR.,
                                           Appellant

                                             v.

                       ACADEMY BUS LLC, Academy Express;
                      SOUTH AMBOY POLICE DEPARTMENT;
                        MIDDLESEX POLICE DEPARTMENT
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2:20-cv-01931)
                      District Judge: Honorable Madeline C. Arleo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 4, 2021

             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                           (Opinion filed: September 15, 2021)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Ronnie Coleman, Jr., proceeding pro se, appeals from an order of the United

States District Court for the District of New Jersey dismissing his complaint pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii). For the reasons that follow, we will affirm in part, vacate

in part, and remand to the District Court for further proceedings.

       In February 2020, Coleman filed his complaint, which he later supplemented with

a “verified answer,” alleging that he was arrested based on a bus driver’s false statement

to the police. He also asserted that the “South Amboy Police Department made me walk

around on the concrete outside in freezing temperature[s] with no shoes or socks on my

feet.” Coleman further claimed that, while in custody, jail employees slammed him into

a wall, hit and kicked him in the face, and sprayed him with mace. He named as

defendants a bus company, the South Amboy Police Department, the Middlesex County

Jail, and the New Jersey Attorney General’s Office. As a basis for relief, Coleman cited

the New Jersey Adult Protective Services Act (APSA) and provisions of the New Jersey

Criminal Code. 1 Coleman sought $50,000 in damages.

       Although the District Court had not ordered service of the complaint, the bus

company filed an answer which included cross-claims against the co-defendants for

contribution and indemnification. The District Court granted Coleman’s motion to

proceed in forma pauperis and dismissed the complaint for failure to state a claim

pursuant to § 1915(e)(2)(B)(ii), holding that no private right of action existed under the

statutes that Coleman had cited. Coleman appealed.


1
 In particular, Coleman cited N.J.S.A. § 2C:28-4(a) (false reports to law enforcement
authorities); § 2C:13-3 (false imprisonment); § 2C:12-1(b) (assault).
                                             2
       We have jurisdiction pursuant to 28 U.S.C. § 1291. 2 Our review of a sua sponte

dismissal for failure to state a claim pursuant to § 1915(e)(2)(B)(ii), like that of a

dismissal on a party’s motion under Federal Rule of Civil Procedure 12(b)(6), is de novo.

See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       The District Court properly rejected Coleman’s attempt to raise claims under the

New Jersey Criminal Code, because the statutes he cited do not create a private cause of

action. See Cent. Bank of Denver v. First Interstate Bank of Denver, 511 U.S. 164, 190

(1994) (refusing to infer a private right of action from a “bare criminal statute”); Leeke v.

Timmerman, 454 U.S. 83, 85-86 (1981) (holding that a private party has no right to

compel enforcement of criminal laws). Similarly, the APSA does not provide Coleman

with cause of action to remedy the treatment that he allegedly suffered. See In re

Farnkopf, 833 A.2d 89, 91 (N.J. Super. Ct. App. Div. 2003) (stating that the APSA

“authorizes protective services providers … to pursue legal relief for the benefit of

vulnerable adults”) (internal footnote omitted). Therefore, we will affirm that portion of



2
  When Coleman filed his notice of appeal, the bus company’s cross-claims against the
co-defendants were still pending, and it appeared that this Court lacked appellate
jurisdiction. See Owens v. Aetna Life & Cas. Co., 654 F.2d 218, 220 n.2 (3d Cir. 1981)
(normally, outstanding cross-claims will prevent a District Court order from being
considered final). Here, however, the bus company later filed a notice of voluntarily
dismissal as to all cross-claims. The District Court approved that voluntary dismissal.
Accordingly, we have jurisdiction over this appeal. See Bethel v. McAllister Bros., 81
F.3d 376, 382 (3d Cir. 1996) (“[A]n otherwise non-appealable order may become final
for the purposes of appeal where a plaintiff voluntarily and finally abandons the other
claims in the litigation.”); see also Aluminum Co. of Am. v. Beazer E., Inc., 124 F.3d
551, 557 (3d Cir. 1997) (“Even if the appeals court would have lacked jurisdiction at the
time an appeal was filed, the court has jurisdiction if, as a result of subsequent events,
there are no longer any claims left to be resolved by the district court.”).
                                               3
the District Court’s judgment that dismissed the claims that Coleman brought under the

New Jersey statutes cited above.

       We conclude, however, that the District Court abused its discretion in failing to

provide Coleman with leave to amend his complaint. In pro se civil rights actions,

“district courts must offer amendment—irrespective of whether it is requested—when

dismissing a case for failure to state a claim unless doing so would be inequitable or

futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d

Cir. 2007). Here, the District Court failed to offer leave to amend or explain why it

would not make such an offer. Cf. United States ex rel. Adrian v. Regents of the Univ. of

Cal., 363 F.3d 398, 403 (5th Cir. 2004) (stating that “outright refusal to grant leave to

amend without a justification such as ‘undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,

futility of amendment, etc.’ is considered an abuse of discretion” (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962))). Because it is possible that Coleman could set forth

plausible claims under 42 U.S.C. § 1983 based on the facts set forth in his pleadings, we

will vacate the District Court’s judgment in part and remand for further proceedings

consistent with this opinion.




                                              4